Title: Thomas Ritchie to Thomas Jefferson, 9 August 1814
From: Ritchie, Thomas
To: Jefferson, Thomas


          Sir—  Richmond, August 9. 1814.
          In ransacking some Papers, which I had laid by, I lit upon the enclosed Paper, which you were so kind as to transmit to me, some time last year. I am sorry I have detained it so long.
          However I flatter myself that this Sin of Omission is not so great as to cut me off from the Grace of similar favours.
          Most Respectfully,
          yours,Thomas Ritchie
        